Citation Nr: 0822527	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  00-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty for training on February 2, 
1980; February 3, 1980; March 1, 1980; March 2, 1980; April 
12, 1980; April 13, 1980; and May 23, 1980.  He served on 
active duty from June 1980 to December 1980, from June 1985 
to September 1985, and from March 1993 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a cervical spine 
disability.  The veteran testified before the Board in March 
2002.  The Board remanded the claim for additional 
development in October 2003.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.    

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In October 2003, the Board remanded the claim for service 
connection for a cervical spine disability and specifically 
requested that a VA examiner comment as to whether it was as 
likely as not that the veteran's cervical spine disability 
first manifested during service.  In the July 2006 report of 
examination, the examiner determined that the veteran had 
degenerative joint disease at C5-C7 but declined to provide 
an opinion as to the etiology of the cervical spine 
disability.  The examiner's failure to address whether the 
veteran's cervical spine disability is related to service 
rendered the July 2006 report of examination inadequate for 
rating purposes and failed to provide the opinion requested 
in the previous Board remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  As it remains unclear to the Board whether the 
veteran's cervical spine disability is related to service, 
the Board finds that a remand for an additional opinion is 
necessary.  38 C.F.R. § 3.159(c)(2) (2007).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of the spine to determine 
whether there is any relationship 
between his current cervical spine 
disability and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current cervical spine disability is 
etiologically related to any complaints 
or treatment for cervical pain during 
service or related to any other 
incident of active service.  If 
necessary, the examiner should 
reconcile the opinion with other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

